         Case 3:17-cv-07357-RS Document 112 Filed 12/05/19 Page 1 of 4


 1 David W. Affeld, State Bar No. 123922
   Damion Robinson, State Bar No. 262573
 2 Affeld Grivakes LLP
   2049 Century Park East, Ste. 2460
 3 Los Angeles, CA 90067
   Telephone: (310) 979-8700
 4
   Attorneys for Plaintiff Michael Zeleny
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT

 9                       NORTHERN DISTRICT OF CALIFORNIA

10
11 MICHAEL ZELENY,                          Case No. CV 17-7357 JCS
12       Plaintiff,                         Assigned to:
                                            The Honorable Richard G. Seeborg
13                vs.
                                            Discovery Matters:
14 GAVIN NEWSOM, et al.,                    The Honorable Thomas S. Hixson
15       Defendants.                        JOINT STATUS REPORT
16                                          Status Conference Date: 12/12/2019
                                            Status Conference Time: 11:00 a.m.
17
18                                          Action Filed: December 28, 2017
                                            Trial Date: June 8, 2020
19
20
21
22
23
24
25
26
27
28
                                            -1-
                                    JOINT STATUS REPORT
           Case 3:17-cv-07357-RS Document 112 Filed 12/05/19 Page 2 of 4


 1 I.      PROCEEDINGS TO DATE
 2         Zeleny amended his complaint in early April 2019 to name New Enterprise Associates
 3 (“NEA”) as a defendant. The parties stipulated at that time to continue trial and pre-trial dates
 4 allow NEA to enter the case as a party and to resolve any pleading challenges.
 5         NEA filed a Motion to Dismiss on May 9, 2019. [Dkt. No. 85]. Because NEA’s
 6 involvement in the case impacted the scope of discovery, the parties agreed to defer discovery
 7 until NEA’s status was finalized. On July 1, 2019, the Court granted a continuance of trial and
 8 pre-trial dates because NEA’s Motion to Dismiss remained pending. [Dkt. No. 95].
 9         On July 30, 2019, the Court issued its ruling granting NEA’s motion with leave to amend.
10 [Dkt. No. 98]. Zeleny timely filed a Second Amended Complaint, per the Court’s order, on
11 August 30, 2019. [Dkt. No. 99].
12         NEA again moved to dismiss the Second Amended Complaint on September 25, 2019.
13 [Dkt. No. 102]. On October 24, 2019, the parties again stipulated to continue discovery and pre-
14 trial deadlines pending the resolution of NEA’s second motion to dismiss. [Dkt. No. 108]. The
15 Court approved the stipulation on October 25, 2019 [Dkt. No. 109].
16         On November 5, 2019, the Court granted NEA’s second motion to dismiss without leave
17 to amend. [Dkt. No. 111].
18         The current trial and pre-trial schedule is as follows:
19                Discovery Cut-Off:                      March 16, 2020
20                Expert Disclosures:                     March 30, 2020
21                Rebuttal Expert Disclosures:            April 20, 2020
22                Expert Discovery Cut-Off:               May 11, 2020
23                Dispositive Motions Hearings:           June 4, 2020
24                Pre-Trial Conference:                   August 12, 2020 at 10:00 a.m.
25                Trial:                                  September 21, 2020 at 9:00 a.m.
26 Order dated 10/25/19 [Dkt. No. 109]
27 II.     CURRENT CASE STATUS
28         The remaining parties are working towards resuming discovery. The parties served and
                                                    -1-
                                         JOINT STATUS REPORT
           Case 3:17-cv-07357-RS Document 112 Filed 12/05/19 Page 3 of 4


 1 responded to written discovery early this year. Deposition discovery was underway when
 2 Zeleny added NEA to this case. The parties are now working to schedule the remaining
 3 depositions of party and third-party witnesses.
 4         Zeleny has taken the deposition of Chief Dave Bertini, who is testifying individually and
 5 as a 30(b)(6) designee for the City of Menlo Park (the “City”) for one day. Another day of
 6 testimony is expected due to Chief Bertini’s dual designation. The City has also deposed
 7 Zeleny. At this time, the City does not envision needing to notice any further depositions.
 8         Counsel for Zeleny and for Attorney General Xavier Becerra, in his official capacity, are
 9 working to arrange the deposition of a 30(b)(6) witness on behalf of Attorney General Becerra
10 either this month or next.
11         Plaintiff anticipates scheduling additional depositions, including a deposition of NEA as a
12 non-party, and taking any remaining non-expert discovery in the coming months. The parties
13 believe that the current trial schedule is practical and will proceed accordingly.
14 Dated: December 5, 2019                      Respectfully submitted,
15                                              s/ Damion Robinson
                                                David W. Affeld
16                                              Damion D. D. Robinson
                                                Affeld Grivakes LLP
17                                              Attorneys for Plaintiff Michael Zeleny
18                                              s/ Noreen Skelly
                                                Noreen P. Skelly
19                                              Office of the Attorney General
                                                Attorneys for Defendant Xavier Becerra
20
                                                / Todd Master
21                                              Todd H. Master
                                                Howard Rome Martin & Ridley LLP
22                                              Attorneys for Defendants the City of Menlo Park
                                                and Dave Bertini
23
24                                                # # #
25         Pursuant to Local Civil Rule 5-1(i)(3), I attest that the foregoing attorneys of record
26 authorized the filing of this document and the inclusion of their electronic signatures.
27 Dated: December 5, 2019                      s/ Damion Robinson
                                                Damion Robinson
28
                                                     -2-
                                         JOINT STATUS REPORT
          Case 3:17-cv-07357-RS Document 112 Filed 12/05/19 Page 4 of 4


 1                                      PROOF OF SERVICE
 2        I hereby certify that on December 5, I electronically filed the foregoing document using
   the Court’s CM/ECF system. I am informed and believe that the CM/ECF system will send a
 3 notice of electronic filing to the interested parties.
 4                                                     Gabrielle Bruckner
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 -3-
                                       JOINT STATUS REPORT
